IN THE SUPREME COURT OF THE STATE OF NEVADA


JDD, LLC; TCS PARTNERS, LLC;                             No. 83344
JOHN SAUNDERS; AND TREVOR
SCHMIDT,
Petitioners,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,                               FILED
IN AND FOR THE COUNTY OF
                                                            MAY 1 3 2022
CLARK; AND THE HONORABLE
                                                           ELIZABETH A. BROWN
TIMOTHY C. WILLIAMS, DISTRICT                            CLERK 9f ByPREME COURT
JUDGE,                                                  aY ?El;IYff-e
                                                                   CLERI
                                                                      AIA
Respondents,
  and
ITEM 9 LABS CORP., F/K/A AIRWARE
LABS CORP., AND CROWN
DYNAMICS CORP.; ITEM 9
PROPERTIES, LLC; STRIVE
MANAGEMENT, LLC, PK/A; STRIVE
LIFE; VIRIDIS GROUP 19 CAPITAL,
LLC; VIRIDIS GROUP HOLDINGS,
LLC; SNOWELL HOLDINGS, LLC;
ANDREW BOWDEN; DOUGLAS
BOWDEN; BRYCE SKALLA; AND
CHASE HERSCHMAN,
Real Parties in Interest.



                      ORDER DENYING PETITION

            This is an original petition for writ of mandamus challenging
two district court orders awarding attorney fees.
            Petitioners JDD, LLC; TCS Partners, LLC; John Saunders; and
Trevor Schmidt (collectively, petitioners) sued real parties in interest, Item
9 Labs Corporation, Item 9 Properties, LLC, Strive Management, LLC,




                                                                     Pc7-is.214
                     Viridis Group 19 Capital, LLC, Viridis Group Holdings, LLC, Andrew
                     Bowden, Douglas Bowden, Bryce Skalla, Chase Herschman (collectively, 19
                     Parties), Snowell Holdings, LLC (Snowell), and assorted other parties in
                     relation to petitioners ownership interest in a marijuana company.
                                 Snowell moved to dismiss all . claims against it for lack of
                     personal jurisdiction, and the district court granted the motion. The 19
                     Parties moved to dismiss the claims asserted against them for failure to
                     state a claim and for lack of personal jurisdiction, and the district court
                     granted this motion as well. Thereafter, the 19 Parties and Snowell
                     independently moved for attorney fees as prevailing parties under NRS
                     18.010(2)(b), claiming that the petitioners' litigation was frivolous. The
                     district court granted Snowell's motion in a minute order and granted the
                     19 Parties' motion in a written order. Petitioners now seek a writ
                     mandating the district court to vacate its orders awarding attorney fees.
                     Mandamus relief is unwarranted because petitioners have an adequate
                     remedy at law
                                 Petitioners contend that this court should entertain this writ
                     petition because they lack a speedy or adequate legal remedy, mandamus is
                     proper for prejudgment orders of attorney fees, the dispute involves an issue
                     of statewide importance regarding whether a party that has secured a
                     dismissal without prejudice is a prevailing party under NRS 18.010(2)(b),
                     and entertaining the writ petition would preserve judicial economy. We
                     disagree.
                                 A writ of mandamus is available to compel a district court to
                     perform an act the law requires or to control an arbitrary or capricious
                     exercise of discretion. NRS 34.160; Int'l Game Tech., Inc. v. Second Judicial
                     Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). "Mandamus is a
                     proper remedy to compel performance of a judicial act when there is no
SUPREME COURT
        Of
     NEVADA

                                                          2
(0) 1947A    Alete
                   plain, speedy, and adequate remedy at law.. . . ." Smith v. Eighth Judicial
                   Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (citing NRS 34.170).
                   Petitioners must show why writ relief is warranted. Pan v. Eighth Judicial
                   Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004). Whether a writ
                   petition will be considered is within this court's sole discretion. Smith, 107
                   Nev. at 677, 818 P.2d at 851.
                               We determine that petitioners arguments in favor of writ relief
                   lack merit. The district court entered its order granting attorney fees to the
                   19 Parties. Petitioners thus had an adequate remedy at law by way of
                   appeal from that order. Williams v. Eighth Judicial Dist. Court, 127 Nev.
                   518, 524, 262 P.3d 360, 364 (2011) (noting that the opportunity to appeal
                   from final judgment typically provides an adequate legal remedy); see also
                   Pan, 120 Nev. at 228, 88 P.3d at 844 ([An] appeal is generally an adequate
                   legal remedy that precludes writ relief.").
                               And, we are unable to entertain this writ petition as it pertains
                   to the district court's minute order awarding Snowell attorney fees. See
                   Rust v. Clark Cty. Sch. Dist., 103 Nev. 686, 689, 747 P.2d 1380, 1382 (1987)
                   (determining that a minute order is "ineffective for any purpose"). Thus,
                   the district court's award of attorney fees to Snowell may not be challenged
                   until the district court enters a written order.' After the district court does
                   so, Snowell may then appeal that order. Based upon the foregoing, we




                          'While no party raised this issue, we raise it sua sponte as it concerns
                   this court's jurisdiction. See Landreth v. Malik, 127 Nev. 175, 179, 251 P.3d
                   163, 166 (2011). We offer no opinion on the merits of such an appeal.


Swann COURT
      OF
    NEVADA

                                                         3
(0) 1947A 440310
              conclude that writ relief is not warranted. Accordingly, we
                          ORDER the petition DENIED.


                                         /A,
                                      Hardesty
                                                                , J.




                    A4;i5G.i..i0        , J.                    (34----"'D, J.
              Stiglich                                  Herndon




              cc:   Hon. Timothy C. Williams, District Judge
                    Iglody Law, PLLC
                    Fennemore Craig P.C./Reno
                    Messner Reeves LLP
                    Quarles & Brady LLP/Phoenix
                    Bianch & Brandt
                    Smith Larsen & Wixom
                    Eighth District Court Clerk




Summe Cower
        OF
     NEVADA

                                                  4
(0) 1947A